                                          1 Wesley D. Ray (SBN 026351)
                                              Wesley.Ray@SacksTierney.com
                                          2 Philip R. Rudd (SBN 014026)
                                              Philip.Rudd@SacksTierney.com
                                          3
                                              Michael Galen (SBN 035044)
                                          4   Michael.Galen@SacksTierney.com
                                              SACKS TIERNEY P.A.
                                          5   4250 N. Drinkwater Blvd., 4th Floor
                                              Scottsdale, AZ 85251-3693
                                          6   Telephone: 480.425.2600
                                          7   Facsimile: 480.970.4610
                                              Attorneys for Debtor
                                          8
                                          9                       IN THE UNITED STATES BANKRUPTCY COURT

                                         10                                  THE DISTRICT OF ARIZONA

                                         11 In re:                                              Involuntary Chapter 7
                       P.A., ATTORNEYS




                                         12 PCT INTERNATIONAL, INC.,                            Case No.: 2:19-bk-14586-PS
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13                        Debtor.                      MOTION TO CONVERT
             FOURTH FLOOR




                                         14                                                     INVOLUNTARY CHAPTER 7 CASE TO
SACKS TIERNEY




                                                                                                A CHAPTER 11 CASE
                                         15
                                         16          PCT International, Inc., the named debtor (the “Debtor”) in the above-captioned involuntary

                                         17 bankruptcy case (the “Bankruptcy Case”), by and through its undersigned counsel and pursuant to
                                         18 Section 706(a) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rules 1017 and
                                         19 9013 of the Federal Rules of Bankruptcy Procedure (the “Rules”), hereby moves this Court (this
                                         20 “Motion”) for (1) entry of an order converting the Bankruptcy Case to a case under Chapter 11 of
                                         21 the Bankruptcy Code, (2) entry of an order for relief in the converted Bankruptcy Case, and (3) a
                                         22 determination that entry of the order granting the relief sought herein makes moot any further
                                         23 proceedings with respect to the involuntary petition filed against the Debtor (the “Involuntary
                                         24 Petition”). This Motion is supported by the following memorandum of points and authorities.
                                         25                       MEMORANDUM OF POINTS AND AUTHORITIES

                                         26 Factual Background
                                         27          1.     On November 15, 2019 (the “Petition Date”), three of the Debtor’s creditors, EZconn

                                         28 Corporation, eGTran Corporation, and Cheng-Sun Lan (together, the “Petitioners”) filed the

                                          Case 2:19-bk-14586-PS
                                             2571983.v3               Doc 11 Filed 12/02/19 Entered 12/02/19 15:58:42              Desc
                                                                       Main Document     Page 1 of 4
                                          1   Involuntary Petition for relief against the Debtor under Chapter 7 of the Bankruptcy Code in the

                                          2   United States Bankruptcy Court for the District of Arizona.

                                          3           2.      The Debtor has been in business for more than twenty years.

                                          4           3.      The Debtor, in conjunction with its parent company Andes Industries, Inc.

                                          5   (“Andes”),1 provides equipment and solutions to telecommunications providers for the “last mile”

                                          6   of signal transmission between major trunk lines and end-users’ homes and businesses.

                                          7           4.      The Debtor and Andes offer a complete line of products, including many interrelated

                                          8   components such as cable, taps, connectors, amplifiers, filters, and splitters.

                                          9           5.      These products, many of which were invented by the Debtor and Andes, are

                                         10   technologically sophisticated and are protected by approximately 100 patents.

                                         11           6.      The Debtor is a substantial business concern.

                                         12           7.      The Debtor and Andes, through subsidiaries, own or operate state-of-the-art, high-
                       P.A., ATTORNEYS




                                         13   volume manufacturing plants in China and Vietnam.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14           8.      The Debtor and Andes presently employ approximately forty people and generate
             FOURTH FLOOR




                                         15   more than $3,000,000 per month in gross revenue.
SACKS TIERNEY




                                         16           9.      The Debtor believes that a substantial proportion of its enterprise value may be

                                         17   eliminated through a Chapter 7 liquidation.

                                         18           10.     The Debtor submits that it has the facilities and economic wherewithal to prosecute a

                                         19   successful Chapter 11 reorganization.

                                         20                                           LEGAL ARGUMENT

                                         21           11.     The Debtor is seeking the conversion of the involuntary Chapter 7 Bankruptcy Case

                                         22   to a case under Chapter 11 as authorized by Bankruptcy Code section 706(a). That section provides,

                                         23   in pertinent part:

                                         24                   The debtor may convert a case under this chapter to a case under chapter
                                                              11, 12, or 13 of this title at any time, if the case has not been converted
                                         25                   under section 1112, 1208, or 1307 of this title.
                                         26
                                              1The involuntary bankruptcy case filed by related petitioners against Andes has been assigned Case
                                         27   No. 2:19-bk-14585-PS. Andes will file a motion, in substantially the same form as this Motion, to
                                              convert that case to a case under Chapter 11 of the Bankruptcy Code.
                                         28

                                                                                           2
                                         Case 2:19-bk-14586-PS
                                            2571983.v3                  Doc 11 Filed 12/02/19 Entered 12/02/19 15:58:42               Desc
                                                                         Main Document     Page 2 of 4
                                          1             12.   The Bankruptcy Case has not previously been converted under Bankruptcy Code

                                          2   sections 1112, 1208, or 1307.

                                          3             13.   The only other qualification in Section 706 of a debtor’s right to convert from Chapter

                                          4   7 to Chapter 11 is that the debtor must be eligible to be a debtor under the new chapter. 11 U.S.C. §

                                          5   706(d).

                                          6             14.   That condition is satisfied in this Bankruptcy Case, as the Debtor is eligible to be a

                                          7   debtor under Chapter 11 of the Bankruptcy Code. See 11 U.S.C. § 109(d).

                                          8             15.   Although a debtor’s right to convert a Chapter 7 case to Chapter 11 may not be

                                          9   absolute, see Marrama v. Citizens Bank of Mass., 549 U.S. 365 (2007), absent bad faith or abuse of

                                         10   process on the debtor’s part, neither of which is likely to exist in the context of an involuntary

                                         11   petition, a debtor’s right to convert from Chapter 7 to Chapter 11 should be honored. See In re

                                         12   Levesque, 473 B.R. 331, 339 (B.A.P. 9th Cir. 2012) (“[T]he apparently absolute right of the debtor
                       P.A., ATTORNEYS




                                         13   to convert a chapter 7 case . . . [under Section 706(a)] could be curtailed in the ‘atypical’ case of a
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   fraudulent or ‘bad faith’ debtor, in order ‘to prevent an abuse of process.’” (quoting Marrama, 549
             FOURTH FLOOR




                                         15   U.S. at 375 & n.11)).
SACKS TIERNEY




                                         16             16.   The Debtor is ready and able to assume the responsibilities of a debtor in possession

                                         17   under Chapter 11 of the Bankruptcy Code and is committed to the reorganization process.

                                         18             17.   Given the Debtor’s right to convert the Bankruptcy Case under 11 U.S.C. § 706(a),

                                         19   and its willingness to diligently pursue a successful reorganization, the Court should grant the relief

                                         20   requested herein.

                                         21             18.   The Debtor’s counsel has been informed that the Petitioners do not oppose conversion

                                         22   of the involuntary Bankruptcy Case to a Chapter 11 proceeding, so long as the converted Chapter 11

                                         23   cases of the Debtor and Andes are jointly administered.

                                         24             19.   Upon conversion to Chapter 11, the Debtor and Andes will seek joint administration

                                         25   once their bankruptcy cases.

                                         26             20.   This Motion may, therefore, be granted on an ex parte basis. A form of order granting

                                         27   this Motion will be lodged contemporaneously herewith pursuant to Rule 9013-1(d) of the Local

                                         28   Rules of Bankruptcy Procedure for the District of Arizona.

                                                                                           3
                                         Case 2:19-bk-14586-PS
                                            2571983.v3                  Doc 11 Filed 12/02/19 Entered 12/02/19 15:58:42                 Desc
                                                                         Main Document     Page 3 of 4
                                          1          WHEREFORE, the Debtor respectfully requests that the Court:

                                          2          1.      Enter an order converting the Bankruptcy Case to a case under Chapter 11 of the

                                          3                  Bankruptcy Code,

                                          4          2.      Enter an order for relief in the converted Bankruptcy Case,

                                          5          3.      Determine that entry of the order granting the relief sought herein makes moot any

                                          6                  further proceedings with respect to the Involuntary Petition, and

                                          7          4.      Grant such other and further relief as the Court deems just and proper.

                                          8          DATED: December 2, 2019
                                                                                            SACKS TIERNEY P.A.
                                          9

                                         10                                                 By:
                                                                                                  Wesley D. Ray
                                         11                                                       Philip R. Rudd
                                                                                                  Michael Galen
                                         12                                                       Attorneys for Debtor
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                              COPY of the foregoing mailed (or served via
                                         14   electronic notification if indicated by an “*”)
             FOURTH FLOOR




                                              on December 2, 2019, to:
                                         15
SACKS TIERNEY




                                         16     U.S. Trustee *                                     Christopher Bayley * CBayley@swlaw.com
                                                USTPRegion11.PX.ECF@usdoj.gov                      SNELL & WILMER, L.L.P.
                                         17     OFFICE OF THE U.S. TRUSTEE                         One Arizona Center
                                                230 North First Avenue, Ste. 204                   400 E. Van Buren St., Ste. 1900
                                         18     Phoenix, AZ 85003-1725                             Phoenix, AZ 85004-2202
                                                                                                   Attorneys for EZconn Corporation
                                         19
                                                Benjamin W. Reeves *                               Greer N. Shaw * greers@hbsslaw.com
                                         20     breeves@swlaw.com                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                                SNELL & WILMER, L.L.P.                             301 N. Lake Ave., #920
                                         21     One Arizona Center                                 Pasadena, CA 91101
                                                400 E. Van Buren St., Ste. 1900                    Attorneys for EZconn Corporation,
                                         22     Phoenix, AZ 85004-2022                             eGTran Corporation, and Cheng-Sun Lan
                                                Attorneys for Cheng-Sun Lan
                                         23
                                                Ryan J. Lorenz * rlorenz@clarkhill.com             XPO Logistics
                                         24     CLARK HILL, PLC                                    13777 Ballantyne Corp Place
                                                14850 N. Scottsdale Rd., Ste. 500                  Charlotte, NC 28277
                                         25     Scottsdale, AZ 85254
                                                Attorneys for Sallyport Commercial
                                         26     Finance, LLC
                                         27
                                              By:    /s/ Cathie Bernales
                                         28

                                                                                           4
                                         Case 2:19-bk-14586-PS
                                            2571983.v3                  Doc 11 Filed 12/02/19 Entered 12/02/19 15:58:42                Desc
                                                                         Main Document     Page 4 of 4
